OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS

                   AUSTIN
Romrahle    Jim Weatherby, page 3



a State h08Mal    for the mnta     y Ill for not sxos8&ing
ni~f~ day& for 0beervetIon an or treatment, and etwrb
so'.uW jWP    shall believe suoh lniormtlon to be true,
he shall forthwIth, in term tk      or vaoatlon, fix a day
and plao0 iOF the hearing and dstermintng Of the matter,
whlah plaoe shall ba *Ither in tbr co~hows        of the
aounty, or at the resldenoe 0s the pem00 md,         or at any
oth0r place in the oowy     (IS tSro county juago my eeua
bs8t for swh person and shall give notice to such @rson
or the time anh ?lace of suoh herrin&. mm xmnnox and
rn;~xW~~~~'*uQh hewing   18 rpeolticmlly set trut in she
         . The .statut* imposer 116 duty upon the aolulty
attormey  $0 reyreesnt the State In slmh im6ringrr or~plto-
tmedinsm.

           OPinion  No, OwIi112104
                                 sf this department hold8
that it's@ not the dutp' of the oaunty rttorney to mpre-
sent the 3tate fin a proeeedlng authorized by ArtA0.l~
31930-l. v. A. T. 0. 3.. an4 that UId 8t8tute 40e8 not
provide ior a.LL fee8 for orri~n      ~ortd~tbg hear&~
under aaId art I ale. WO en010ss    hareriCh a copy Of Said
0ginm   for 90~    InrOmaion.

            M   PointedQut         in oplalonHo. wisaB4,Prcpoaaa-
Imp under Article 51030-1, V. A. T. c. 3.. am sot 1-0~
groOa*6~IUP, and Uut Artiols S&l, V. A. T. E. 8.1 Plre-
vldlng fe- for o~ioer8 and Juror8 in iuway *asal, ha
no 8pplloet ion.

            Seation  3 or ArOiole    919804,    pro~ldc8,amon1~
OtAOS thlngqtbat     the oounty ohall provia* t,nmtiwartatlon
to and Pr003 tha State !rorgltal for 8uoh per8On tempom?d~Y
mmmlttod    to suoh ho8pltal by the countp oourt, but that+
the aounty Sk11 bo raimburaed for sutih etpexms8.ii the
patient or relatives    are finanoiay        ls&o to pay 8u0h
~SpOlUl~S*

          Btatut~~8 preooribing fee8 for p&blIo 0lfIee~ er8
strictly construedi end hame a ri&t fO fees my.not     YS8t
in iaplioation.  MoCalla v. city o? HWcdaSs, M-6 8. W*
654.

            Thho   con8titutiof;     rhOa   the   003pnsation   of   oer-
 t&n ofricers and authorlzee the,tsgIalature to provide by
 I.QW for th. CO:~peneetlon of all othar ofilOSi'~, 8emt*,
 q'cantu, and ;ubllo ~Ontrr:~otora. Pur#uant te the tkuthfJfitar
 tl:ua cOnf%rrad, numrous   atatutem hare beea passe4 fidW
                                                                                                           362

                                                                          .


the aO=~On8abfw iOr YWioU                           d88hS      Of     OffiOW8.           AS      herein-
abOv8 8,trted the eompeMatioa                          of
                                    publlo otfiosra fti flied
by the Coaatftuticm or btatutes~    hn off$oer MY not clal?
or rrsoh nay somy vtthout e kr authorizing hka to 40 80,
and clearly fixing the amount to whiah he is entltlod.
Sinford ?. IiobiiMGn, !3443. W. 80'11 fdQl,Mnaa County v. Bog..
~888, 3111 8. PI. 346; Duo108 *. lkrrlr County, 891 9. w. 6U,
aSCirnnd     898 6. R. &I;                    CrOSby County Cattle Co. v.
nQDorm.tt,881 8. w* 8W.
         *rtlal* 3l#Zb-1 4088 not provideany fess for any
aCfi8erenor UO*Q it provide for aay~8oat.sto be taxe4
a::alnst
       the oounty Or tha eatsto of the tmspOFarilf oostdttd
paxson.      Se have alm               bwn       usrblr to find any SbptUtO nhieh
pwddu        that    the ooak                 of such preo*cwngs ehsuld be pai4
a8 the    00868     in   1UJWOy              plWJW4fLt&S,     OiYil     SUit#,        O?i?hiti
sasos or any other prmomll~sr




               &bwwYrr          if th8 fdM'%ff tI'U~O2tS                      8 WFSDn            tU-
paxwily           to a IHate hcmpltal umker roper.stidsr
             aommltk~
of the aoan, wa thlak under Sehofi.on 3 cpf Art f a18 2519%-l
the 00m;l 0h 0a pdepth ea 024  tr fo rh i0  lotw     r~p8ti888
iemarr~      In tho      trcrtiportatitali             Ol   SUOh    RbLYOa       to   t&O     8t8t0
hfJ8pital.




WJPIOO                     AFPROVEDAPR 10, lg41

RXLB:JU:%                                  c
                            ATTORNEY GENERAL OF TEXAS